Citation Nr: 1220047	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-43 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right knee condition.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the RO. 
In January 2012, the Veteran withdrew a request for a hearing before the Board. See 38 C.F.R. § 20.704(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran has presented credible lay assertions sufficient to establish the occurrence of a right knee injury during service and the continuance of pain thereafter.

2. The currently demonstrated right knee disability manifested by status post arthroscopic partial medial meniscectomy and debridement of medial femoral condyle is shown as likely as not to have been caused by an injury sustained during the Veteran's period of basic training in 1971.


CONCLUSION OF LAW

By extending the benefit of the doubt in favor of the Veteran, his right knee disability manifested by status post arthroscopic partial medial meniscectomy and debridement of medial femoral condyle is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The RO provided a VCAA notice letter to the Veteran in March 2009 prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by the VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In March 2009 the Veteran was provided notice of the type of evidence necessary to establish a disability rating and effective dates.

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and VA's duty to assist requirements have been satisfied.  All available service treatment records were obtained.  In addition, an opinion from a VA orthopedic surgeon has been obtained for review. 

Sufficient evidence is on record to grant the Veteran's claim for service connection for knee disability, an outcome that is fully favorable to the Veteran with respect to this claim.

Therefore, further notice and development would service no useful purpose, and no further notice or development is needed with respect to this issue.


II. Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Service-Connection for Right Knee Disability

The Veteran contends that he injured his right knee during basic training.  He asserts that, in January 1971, he tripped while completing an obstacle course and injured his right knee.  

The Veteran indicates that he received treatment for the right knee injury and light duty instructions on that day.  He added that his right knee continued to hurt throughout basic training, but he did not continue to report his pain.

The Board notes that the service treatment records do not show complaints or findings of a right knee injury during service.  However, the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board finds a September 2009 VA medical opinion has substantial probative evidentiary value for deciding this appeal.  A VA orthopedic surgeon assessed the Veteran's lay assertions as credible as to his in-service right knee injury and in establishing "as likely as not that the history provided could have resulted in a meniscal tear with resultant chondral damage during the following years." 

The September 2009 opinion provided by a VA orthopedic surgeon is highly probative as to the medical relationship between the Veteran's claimed in-service injury and current knee disability.  

Here, the Board finds that the current lay assertions are credible for the purpose of establishing the occurrence of a right knee injury during service in that they are consistent with information provided by the Veteran for treatment purposes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on the onset and continuity of his current symptomatology). 

The September 2009 VA orthopedic surgeon opinion is persuasive evidence of a nexus inasmuch as the opinion is provided by an orthopedic specialist based upon plausible lay history as presented by the Veteran.

The Board finds that the Veteran has a current knee disability diagnosed as status post arthroscopic partial medial meniscectomy and debridement of medial femoral condyle of the right knee.  He is found to be competent and credible in reporting the onset and continuity of symptoms resulting from an in-service right knee injury.

Following a careful and considered review of the record, the Board finds the evidence to be in relative equipoise in showing that the current right knee disability as likely as not is the result of the injury experienced by the Veteran during basic training in January 1971.

Accordingly, by extending the benefit of the doubt to the Veteran, service connection for the right knee disability is warranted.



ORDER

Service connection for a right knee disability manifested by status post arthroscopic partial medial meniscectomy and debridement of medial femoral condyle of the right knee is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


